Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 1 of 15 PageID# 316



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Norfolk Division


NIKIA EDWARDS, on behalf of herself                    )
and others similarly situated, et al.,                 )
       Plaintiffs,                                     )
                                                       )
                  v.                                   )                  Civil Action No. 2:20CV192 (RCY)
                                                       )
OPTIMA HEALTH PLAN, et al.,                            )
     Defendants.                                       )
                                                       )

                                           MEMORANDUM OPINION

         This matter is before the Court on Plaintiff’s Motion for Step-One Notice Pursuant to the Fair

Labor Standards Act (“Motion for Conditional Certification”) (ECF No. 25). Plaintiff Nikia Edwards

and opt-in plaintiffs Natalie Harris, Andrea Andaluz, and Edna Preau-Grier 1 (collectively,

“Plaintiffs”) seek to have the Court conditionally certify this action as a collective action pursuant to

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and authorize notice of the collective

action and the opportunity to opt-in to putative class members. (Pls.’ Mem. Supp., ECF No. 26 at 4-

5.) Plaintiffs allege that Defendants Optima Health Plan and Sentara Health Plans, Inc. (collectively,

“Defendants”) violated the FLSA by classifying Plaintiffs and other putative class members as

exempt from the Act’s minimum wage and maximum hour requirements, and that they are “similarly

situated” to other “Care Management Employees” employed by the Defendants.                                     (Id. at 1.)

Defendants oppose the Motion. (Defs. Opp’n, ECF No. 28.) The Motion has been fully briefed, and

the Court dispenses with oral argument because the facts and legal contentions are adequately

presented in the materials before the Court, and oral argument would not aid in the decisional process.

E.D. Va. Loc. Civ. R. 7(J). For the reasons stated below, the Motion for Conditional Certification


1
  This opt-in Plaintiff is referred to as “Edna Grier” in the notice of consent to join the lawsuit, but “Edna Preau-Grier”
in her declaration.
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 2 of 15 PageID# 317



will be GRANTED, and an Order setting deadlines, authorizing notice, and requiring the parties to

confer to establish a joint notice will issue.

                                               I. BACKGROUND 2

         This is an action under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., in which the

lead Plaintiff asserts a claim against her former employer for unpaid overtime, purportedly on behalf

of herself and others similarly situated. (Am. Compl., ECF No. 21.) Defendant Optima Health Plan

is a Virginia corporation that provides health insurance coverage and is therefore involved in

managing health insurance plans, including reviewing and approving benefit requests and assisting

customers with selecting and accessing health care. Sentara is a Virginia-based healthcare provider

that owns and operates numerous hospitals and nursing facilities throughout the Commonwealth of

Virginia. 3 Plaintiffs are former employees of Optima. Lead Plaintiff Nikia Edwards was employed

by Optima from July 2018 to November 2018, and claims she was referred to by multiple titles during

her tenure, including Behavioral Health Care Coordinator, Utilization Review Manager, and Care

Coordinator, despite the fact that her primary job duties were consistent. (Edwards Decl., ECF No.

26-2 ¶ 3.) Opt-in Plaintiff Edna Preau-Grier was employed by Optima from September 2017 to

August 2018, and was referred to as Care Coordinator, Integrated Care Manager, and RN LTSS Care

Coordinator. (Preau-Grier Decl., ECF No. 26-3 ¶ 3.) Opt-in Plaintiff Andrea Andaluz was employed

by Optima from September 2017 to March 2019, and was referred to alternatively as Care Coordinator

and Integrated Care Manager. (Andaluz Decl., ECF No. 26-4 ¶ 3.) Opt-in Plaintiff Natalie Harris

was employed by Optima from June 2018 to December 2018, and was referred to as Care Coordinator,




2
  The Court cautions that the facts are recited here for the limited purpose of deciding the instant Motion for Conditional
Certification. The recited facts are not factual findings upon which the parties may rely for any other issue in this
proceeding.
3
  For ease of reference, the Defendants will be collectively referred to as “Optima” or “Defendants.”
                                                            2
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 3 of 15 PageID# 318



Behavioral Health Care Coordinator, and Utilization Review Manager. (Harris Decl., ECF No. 26-4

¶ 3.)

        In this action, Plaintiffs claim that they were each “Care Management Employees” at Optima,

and that they and other “Care Management Employees” were subjected to a common policy through

which they were classified as exempt from the wage and hour provisions of the FLSA. (Pls.’ Mem.

Supp. at 1.) Plaintiffs assert that such classification violated the FLSA because no statutory

exemptions applied due to the lack of discretion that “Care Management Employees” were afforded

and the nature of their work. (Id. at 2-4.) Defendants reject the “Care Management Employee”

classification put forward by the Plaintiffs, arguing that Plaintiffs’ proposed class is not reflective of

any company practice and consists of hundreds of employees doing completely different jobs. (Defs.’

Opp’n at 1-3.) Defendants insist that the named Plaintiffs were properly classified as exempt. (Id. at

1.)

        The original complaint in this case was filed by the Lead Plaintiff on April 16, 2020, after

which point three additional named Plaintiffs consented to joining the complaint. (ECF Nos. 1, 2,

18.) Defendants filed a joint answer on June 3, 2020. (ECF No. 3.) On July 24, 2020, Plaintiffs filed

an amended complaint that revised the description of job positions and duties claimed to be part of

the class. (ECF No. 21.) Defendants filed an answer to the amended complaint on August 6, 2020.

(ECF No. 27.) The instant motion was filed on August 3, 2020, and it became ripe for decision with

Plaintiffs’ Reply on September 11, 2020. (ECF No. 31.) The case was reassigned to the undersigned

on November 24, 2020.

                     II. MOTION FOR CONDITIONAL CERTIFICATION

        On August 3, 2020, lead Plaintiff Nikia Edwards filed a Motion for Step-One Notice Pursuant

to the Fair Labor Standards Act (“FLSA”). (ECF No. 25.) Plaintiffs seek to have the Court



                                                    3
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 4 of 15 PageID# 319



conditionally certify a collective action under the FLSA and authorize notice to potential plaintiffs of

the opportunity to opt-in to the collective action. (Pls.’ Mem. Supp. at 4-5.)

        Plaintiffs seek conditional certification of a collective action consisting of: “All individuals

employed by Defendant[s] 4 as Care Management Employees in the last three years who were paid a

salary and were classified as exempt from overtime.”                    (Id. at 4.)     Plaintiffs describe “Care

Management Employees” as “the employees that actually produce the managed care services that

Defendant provides to its customers.” (Id. at 1.) Plaintiffs define the putative class members’ duties

as “non-managerial case management and utilization review services,” with job duties including data

collection, data entry, utilization management, care coordination, and plan education, but not

involving clinical care. (Id. at 2-3.) Plaintiffs provided a non-exclusive list of job titles they claim

fall within the “Care Management Employee” class, 5 but disclaimed “Clinical Claims Reviewers”

from the class. (Pls. Reply, ECF No. 31 at 2.) Plaintiffs also excluded “all individuals who were

eligible to participate in the settlement of Brunty v. Optima Health Plan, et al., Case No. 2:19-cv-

255.” (Am. Compl. ¶ 51.) Plaintiffs argue that all of the employees in the putative class are similarly

situated in that they did not exercise discretion or provide care to members, but rather were strictly

bound to applying Defendants’ guidelines and procedures, and thus were misclassified as exempt

from the FLSA’s wage and hour provisions. (Pls.’ Mem. Supp. at 3-4.)

        Plaintiffs seek judicial authorization of a notice regime to potential plaintiffs and an order

requiring Defendants to “disclose the names, job title[s], start and end dates, last known addresses, e-

mail addresses, and telephone numbers of the Putative Class Members” in electronic format within




4
  Plaintiffs refer to the Defendants collectively as “Defendant” in their briefs. (See Pls.’ Mem. Supp. at 1 n. 1.)
5
  “Care Coordinator,” “Behavioral Health Care Coordinator,” “RN Care Coordinator,” “Care Coordinator – Behavioral
Health & UM,” “Pre-Authorization Coordinator,” “Transition Care Coordinator,” “Integrated Care Manager,” “Integrated
Case Manager,” and “RN Case Manager.” (Pls.’ Mem. Supp. at 2.) Plaintiffs allegedly held some, but not all, of these
job titles. (Id.) Plaintiffs also provided an excerpt from the job website Glassdoor which includes job descriptions and
qualifications of various jobs at Optima. (Pls.’ Ex. A, ECF No 26-1.)
                                                           4
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 5 of 15 PageID# 320



three days of entry of the order. (Id. at 11.) Plaintiffs have drafted a proposed notice letter that they

request that the Court adopt, (ECF No. 26-6), and seek a sixty-day opt-in period from the date the

notice letter is mailed. (Pls.’ Mem. Supp. at 11.) Plaintiffs also seek authorization to send the notice

letter by mail, e-mail, and text message, with a reminder message to be sent thirty days after the initial

notice. (Id.)

       Defendants strenuously oppose conditional certification of a collective action, characterizing

Plaintiffs’ motion as a “massive fishing (and settlement) expedition” based on a manufactured and

overbroad class, which should be denied due to insufficient support for the contention that such

putative class and the named Plaintiffs are “similarly situated”. (Defs. Opp’n at 1-5.) If notice is

granted, the Defendants request that the Court “require the parties to meet and confer to adopt a notice

form substantially equivalent to that which they agreed in the Brunty litigation.” (Id. at 30 n. 10.)

                                          III. DISCUSSION

A. Legal Background

       The Fair Labor Standards Act provides for collective actions to enforce its provisions:

       An action to recover the liability prescribed in the preceding sentences may be
       maintained against any employer (including a public agency) in any Federal or State
       court of competent jurisdiction by any one or more employees for and in behalf of
       himself or themselves and other employees similarly situated. No employee shall be a
       party plaintiff to any such action unless he gives his consent in writing to become such
       a party and such consent is filed in the court in which such action is brought.

29 U.S.C. § 216(b). Thus, the requirements for a collective action under the FLSA are (1) that the

plaintiff and the proposed class are “similarly situated,” and (2) that class members consent to joining

the action. Id. A collective action under the FLSA is distinct from a class action under Rule 23. On

one hand, the requirements for certification are less onerous: plaintiffs need only demonstrate that

they are “similarly situated.” On the other hand, plaintiffs in a FLSA collective action must

affirmatively opt-in to the lawsuit. See 1 LAURIE E. LEADER, WAGES AND HOURS: LAW & PRACTICE

§ 9.02 (1990). The collective action provision serves the purpose of conserving judicial resources by
                                                  5
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 6 of 15 PageID# 321



allowing for the resolution of common issues of law and fact in one proceeding. McNeil v. Faneuil,

Inc., 2016 WL 11673838, at *2 (E.D. Va. 2016) (citing Hoffmann-La Roche Inc. v. Sperling, 493 U.S.

165, 170 (1989)).

       District courts have the discretion to conditionally certify a collective action under § 216(b)

and to authorize and manage notice to prospective class members. See Hoffmann-La Roche, 493 U.S.

at 169-71. Many district courts apply a two-step approach to certifying a collective action. First, at

step one, the Court decides whether to conditionally certify the class and authorize notice to those

who are “similarly situated.” McNeil, 2016 WL 11673838, at *3 (citations omitted). Then, after

discovery concludes, step two commences if the defendant challenges the certification of the plaintiff

and putative class members as similarly situated, at which point the plaintiff must satisfy a higher

burden of proof. See Houston v. URS Corp., 591 F. Supp. 2d 827, 831-32 (E.D. Va. 2008) (citations

omitted). The bar at step one is much easier to satisfy, with courts characterizing the standard as

“fairly lenient” and requiring production of only “minimal evidence.” Choimbol v. Fairfield Resorts,

Inc., 475 F. Supp. 2d 557, 562 (E.D. Va. 2006) (quoting Mooney v. Aramco Servs. Co., 54 F.3d 1207,

1213-14 (5th Cir. 1995)); McNeil, 2016 WL 11673838, at *3. At this stage, the Court does not need

to resolve factual disputes or decide substantive issues. McNeil, 2016 WL 11673838, at *3 (citing

Hargrove v. Ryla Teleservices, Inc., 2012 WL 489216, at *9 (E.D. Va. 2012)). The Court has the

discretion to authorize and manage the notice sent to potential plaintiffs, but must appear neutral in

the notice. Hoffmann-La Roche, 493 U.S. at 174 (“trial courts must take care to avoid even the

appearance of judicial endorsement of the merits of the action”).

       Plaintiffs seeking certification must demonstrate that the plaintiff and putative class are

“similarly situated,” which is a low bar at step one. The Fourth Circuit has not elaborated on this

standard. See Yerby v. City of Richmond, 2020 WL 602268, at *2-*3 (E.D. Va. 2020); Choimbol, 475

F. Supp. 2d at 562. District courts have generally found that the primary focus at step one is on legal

                                                  6
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 7 of 15 PageID# 322



issues, and that the plaintiffs’ and prospective class members’ circumstances do not need to be

factually identical. See Choimbol, 475 F. Supp. 2d at 563 (citing district court cases from across the

Fourth Circuit). The key inquiry is whether the plaintiff and potential plaintiffs “‘were victims of a

common plan or policy’ that violated FLSA.” Yerby, 2020 WL 602268, at *3 (quoting Meeker v.

Medical Transport, LLC, 2015 WL 1518919, at *3 (E.D. Va. 2015)). Accordingly, minimal factual

support for a similarly situated finding is required, but the Court should be cautious to avoid

authorizing a “fishing expedition” or unduly burdening the defendants. See Pettenato v. Beacon

Health Options, Inc., 425 F. Supp. 3d 264, 283 (S.D.N.Y. 2019) (citations omitted). Moreover, “[i]n

determining whether to conditionally certify a class, ‘the inquiry is whether the presence of common

issues allows the class-wide claims to be addressed without becoming bogged down by individual

differences among class members.’” McNeil, 2016 WL 11673838, at *2 (quoting Houston, 591 F.

Supp. 2d at 832).

       The plaintiff bears the burden to establish that she is similarly situated to the prospective class

members. Houston, 591 F. Supp. 2d. at 832 (citation omitted). Ultimately, the district court has

discretion to determine whether the facts warrant conditional certification of a collective action.

McNeil, 2016 WL 11673838, at *3 (citing Hoffmann-La Roche, 493 U.S. at 170; Choimbol, 475 F.

Supp. 2d at 563). Given the discretionary and case-specific nature of the inquiry, district courts vary

on what evidence is sufficient to justify conditional certification. For example, in Bernard v.

Household International, Inc., Judge Smith denied a motion for conditional certification of a

nationwide class based in part on declarations from a company’s Virginia employees, in which the

Virginia employees asserted that similar policies applied to employees nationwide based upon “my

understanding” and “belie[f].” 231 F. Supp. 2d 433, 435-36 (E.D. Va. 2002); see also Yerger v.

Liberty Mutual Group, Inc., 2011 WL 5593151, *5 (E.D.N.C. 2011) (employees’ “declarations

essentially recite the same language, suggesting that the declarants signed them without significant

                                                   7
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 8 of 15 PageID# 323



reflection”). But other courts have granted conditional certification based in part on broad affidavits

similar to those introduced in the instant case. See Pettenato, 425 F. Supp. 3d at 282-83 (relying on

affidavit provisions nearly identical to the affidavits in the instant case); Deakin v. Magellan Health,

Inc., 328 F.R.D. 427, 433-35 (D.N.M. 2018) (“while the declarations are almost identical, this point

would not support denial of conditional certification”). These cases reflect the discretionary, case-

specific inquiry at this stage, in which plaintiffs face a relatively low burden to establish that they are

similarly situated from a legal perspective.

         Granting or denying conditional certification under the FLSA does not carry the same legal

consequences as class certification under Rule 23. As the Supreme Court explained, “[u]nder the

FLSA . . . ‘conditional certification’ does not produce a class with an independent legal status, or join

additional parties to the action. The sole consequence of conditional certification is the sending of

court-approved written notice to employees . . . who in turn become parties to a collective action only

by filing written consent with the court.” Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523,

1530 (2013). As the Third Circuit explained, “a denial at the conditional certification stage is not

necessarily a final determination of whether the matter may proceed as a collective action. Some

courts permit the issue to be revisited after discovery or efforts by the named plaintiff to re-define the

contours of the proposed collective action.” Halle v. West Penn Allegheny Health Sys. Inc., 842 F.3d

215, 224–25 (3d Cir. 2016) (citing Bamgbose v. Delta-T Group, Inc., 724 F. Supp. 2d 510, 514 (E.D.

Pa. 2010)). However, the conditional certification decision carries important consequences in

addition to a judicially authorized notice: it triggers discovery on a class-wide rather than an

individual basis, which gives the plaintiff a better opportunity to more efficiently identify and recruit

additional plaintiffs while the statute of limitations 6 is running, and also likely increases the



6
 The statute of limitations in FLSA actions is three years for willful violations, and two years for all other violations. 29
U.S.C. § 255.
                                                             8
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 9 of 15 PageID# 324



defendant’s discovery costs. See id.; 7 WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS §

23:28 (5th ed. 2020).

B. Party Arguments

       Plaintiffs argue that they have met their “modest” burden to identify a common policy of

Defendants that violates the FLSA, which is sufficient to trigger conditional “step one” certification

and notice. (Pls.’ Mem. Supp. at 1.) Plaintiffs argue that they and the putative class were improperly

classified as exempt from the FLSA’s overtime provisions, and accordingly they were paid salaries

and no overtime for time worked in excess of forty hours per week. (Id. at 1, 4.) They argue that this

classification was incorrect because their job duties were restricted to following Defendants’

guidelines and did not involve the exercise of discretion or independent judgment. (Id. at 4.)

Plaintiffs argue that they and the putative class had similar job duties but were given various,

interchangeable job titles, a practice they claim is “pervasive in the managed care industry.” (Id. at

2.)

       In support of their Motion, Plaintiffs produce an exhibit consisting of job descriptions of

positions at Optima that are pulled from the third-party job website Glassdoor, (ECF No. 26-1), and

declarations from each of the four Plaintiffs (ECF Nos. 26-2 – 26-5). The declarations are mostly

identical, and they describe common job duties of the putative class, Plaintiffs’ job titles, the lack of

discretion Plaintiffs were afforded, Plaintiffs’ classification as exempt from the FLSA, and Plaintiffs’

“understand[ing]” that there were many other putative class members with similar experiences. (ECF

Nos. 26-2 – 26-5.) Plaintiffs assert that the members of the class of “Care Management Employees”

were all classified as exempt from the FLSA under either the professional or administrative

exemption, despite the fact that the employees were restricted to following guidelines and could not

exercise much discretion or independent judgment. (Pls.’ Mem. Supp. at 2-4.) Plaintiffs argue that

the applicability of exemptions should not be addressed at step one, and they cite to district court

                                                   9
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 10 of 15 PageID# 325



cases from across the country in which conditional certification was granted in lawsuits involving the

managed care industry. (Id. at 7-9.)

       Defendants characterize the proposed step one certification as a “fishing (and settlement)

expedition” designed to drive up the costs of discovery in order to induce a lucrative settlement, when

the underlying exemption claims of the named Plaintiffs are weak. (Defs.’ Opp’n at 1-5.) Defendants

argue that the “Care Management Employee” classification Plaintiffs have proposed is completely

made up by the Plaintiffs and spans forty-three different “job codes” that involve very different job

duties and required qualifications. (Id. at 11-19.) Therefore, they argue, Plaintiffs cannot establish

that the putative class is “similarly situated.” (Id. at 19.) Defendants challenge the sufficiency of the

evidence put forward by the Plaintiffs: they argue that the Glassdoor posts are from a third-party and

constitute inadmissible hearsay, and that the affidavits from the Plaintiffs are boilerplate documents

that merely provide “conclusory” statements of the elements of a FLSA collective action. (Id. at 19-

22.) Defendants note that all of the named Plaintiffs worked at the company for very short periods

of time (two for less than six months, the other two for less than two years) and therefore have limited

insight into positions other than their own at the company. (Id. at 4.) They also note that each of the

named Plaintiffs had either a Bachelors or other advanced degree, and thus they all will likely be

found to be properly exempt from the FLSA at the summary judgment stage under Williams v. Genex

Services, LLC, 809 F.3d 103 (4th Cir. 2015) (granting summary judgment to employer of a Registered

Nurse “Field Medical Case Manager” under the FLSA professional exemption). (Id. at 1.)

C. Analysis

       At this early stage in the litigation, Plaintiffs have met their burden to justify conditional

certification of and notice to a putative class of “Care Management Employees.” Plaintiffs’ burden

at this stage is to put forward minimal evidence that the Plaintiffs and putative class members are

“similarly situated” with respect to legal and factual circumstances, and primarily that there exists a

                                                   10
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 11 of 15 PageID# 326



common policy or scheme that violated the FLSA. See Choimbol, 475 F. Supp. 2d at 562-63 (citations

omitted). Based on the parties’ briefs and declarations, Plaintiffs have met their relatively low burden

to preliminarily establish that such putative class is “similarly situated,” and an opportunity for

discovery to more thoroughly investigate the issue is warranted.

       Plaintiffs have described in briefs and declarations their job duties, Optima’s classification of

each of them as exempt from the FLSA wage and hour provisions, and the existence of others across

the company who have similar duties and are likewise classified as exempt. The lead Plaintiff and

opt-in Plaintiffs each explain that, although they held different titles at Optima, their duties were

similar:

       collecting information to document insured individuals’ medical circumstances (data
       collection); inputting that information into Defendant’s computer system (data entry);
       using established guidelines to maximize utilization of plan resources through the
       application of predetermined criteria (utilization management); coordinating care by
       arranging appointments and referrals and obtaining necessary authorizations from
       individuals (care coordination); educating members about their health plan (plan
       education); and other similar work….

(See Edwards Decl. ¶ 2; see also ECF Nos. 26-3 – 26-5 ¶¶ 2.) Further, they explain how the exercise

of their duties was significantly constrained by Optima policies, procedures, and software guidelines,

thereby limiting their discretion and judgment. (See Edwards Decl. ¶ 5; see also ECF Nos. 26-3 –

26-5 ¶¶ 5.) Plaintiffs also declare that they were not required to have degrees or certifications, they

were not involved in management, and they did not provide clinical care. (See Edwards Decl. ¶¶ 4,

6, 7, 8; see also ECF Nos. 26-3 – 26-5 ¶¶ 4, 6, 7, 8.) Finally, the lead Plaintiff and opt-in Plaintiffs

each assert that they “understand” that the Defendants employ at least 100 similarly situated “Care

Management Employees” in Virginia based on Plaintiffs’ conversations with others, training calls

and seminars, and observations while at work. (See Edwards Decl. ¶ 11; see also ECF Nos. 26-3 –

26-5 ¶¶ 11.)


                                                  11
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 12 of 15 PageID# 327



        The Plaintiffs’ declarations are certainly highly similar, and the job descriptions are phrased

broadly and without specific detail or examples. But the fact that the declarations are very similar

does not necessarily undermine their value to the conditional certification analysis. See Deakin, 328

F.R.D. at 435 (citing Ruggles v. WellPoint, Inc., 591 F.Supp.2d 150, 160 (N.D.N.Y. 2008)). Indeed,

one would expect Plaintiffs subject to a common FLSA violation to have similar, and perhaps

identical, experiences. And though contents of Plaintiffs’ declarations are very broad, the Court finds

that they are sufficient to meet the lower burden at step one. See Choimbol, 475 F. Supp. 2d at 562;

McNeil, 2016 WL 11673838, at *3.

        The Defendants filed significantly more detailed declarations explaining the various jobs that

fit within the “Care Management Employee” umbrella created by the Plaintiffs, and they describe

how there are substantial differences in job duties and required qualifications. (See Defs.’ Opp’n at

9-19; Defs.’ Exs. 1-3, ECF Nos. 28-1 – 28-3.) Defendants, through their Memorandum in Opposition

and three declarations from supervisors at Optima, explain two broad buckets of employees at

Optima: those who do “utilization review” work, which involves analyzing requests for benefits and

helping to determine whether the request will be authorized and paid for by the plan, and those who

do “case management” work, which is more of a field role that involves working directly with

members to help guide them through individual healthcare situations. (See Defs.’ Opp’n at 9-11.)

        Defendants further break down the variety of roles within the company, and how job duties

can differ substantially even within a particular job grouping or job title based upon qualifications

and specific job duties. (See id. at 11-18, Defs.’ Exs. 1-3, ECF Nos. 28-1 – 28-3.) Defendants identify

specific job titles as Behavioral Health Utilization Managed Care Coordinator (“BHUMCC”) 7,




7
 This role, which was allegedly held by Plaintiffs Edwards and Harris, requires an advanced degree according to
Defendants and can variously involve utilization review, case management, or work on a new special project. (Defs.’
Opp’n at 13-15; Defs.’ Ex. 1 ¶¶ 6-8.)
                                                        12
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 13 of 15 PageID# 328



Integrated Care Manager (“ICM”) 8, Transition Care Coordinator (“TCC”) 9, Authorization

Coordinator and Pre-Authorization Coordinator (“AC” and “Pre-AC”) 10, and Clinical Claims

Reviewer (“CCR”) 11. Declarations from Defendants’ employees explain how the particular job duties

within each job role can vary significantly—with some working in the field with members, others

conducting utilization reviews, and others working on special projects—and across the different

departments of the company, such as the Behavioral Health department and the Managed Long Term

Services and Supports (“MLTSS”) department. (Defs.’ Exs. 1-3.)

         Defendants’ briefs and declarations help paint a somewhat more complete picture of the

Optima workforce.          But the briefs and declarations also suggest that many employees within

Plaintiffs’ proposed “Care Management Employees” grouping have job duties that can be broadly

characterized as involving case management, utilization review, or some combination of the two.

(See Defs.’ Opp’n at 9-11.) And with limited exceptions, Defendants do not appear to contest that

many of these putative “Care Management Employees” have been classified as exempt from the

FLSA. (See Defs.’ Opp’n at 3, 7.) Taken together with Plaintiffs’ briefs and declarations, Plaintiffs

have sufficiently demonstrated the likelihood of a similarly situated class of “Care Management

Employees” to justify further discovery of the existence of this class and to notify potential members


8
  According to Defendants, this role has changed since former ICM Plaintiffs Andaluz and Grier left the company. (Defs.’
Opp’n at 15-16.) As Defendants describe it, this job requires an RN degree and three years of experience and involves
working with high-risk cases to help decide the appropriate course of action. (Id.; Defs.’ Ex. 1 ¶¶ 9-19.) These roles can
involve primarily utilization review work, primarily case management (field) work, or work on a new “Cipher Health
Initiative” that seeks to proactively reduce hospital readmissions. (Defs.’ Ex. 1 ¶¶ 9-19.)
9
  Defendants describe this as a field-based position in which employees help members transition into and out of hospitals
and other care facilities. (Defs.’ Opp’n at 17-18.) This position allegedly requires an RN degree, licensure, and at least
three years of nursing experience. (Id.) According to Defendants, the nature of this job varies by region and by the type
of facility TCCs primarily work with (for example, long term care facilities or skilled nursing facilities). (Id.) None of
the current Plaintiffs performed this role, but the Plaintiffs claim this job as part of the broader “Care Management
Employee” class. (Pls.’ Mem. Supp. at 2.)
10
   According to Defendants, this role involves purely utilization review work at the threshold level and does not require
an advanced degree or licensure. (Defs.’ Opp’n at 16-17.) Defendants assert that this role has been classified as non-
exempt from the FLSA since early 2019, and previously was claimed as exempt under the administrative exemption. (Id.)
None of the current Plaintiffs held this role, though the Plaintiffs claim it as part of the putative class. (Pls.’ Mem. Supp.
at 2.)
11
   Plaintiffs clarified that they were not including these individuals, who are medical coders, in the proposed class. (Pls.’
Reply at 2.)
                                                             13
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 14 of 15 PageID# 329



of the lawsuit. Indeed, courts in other districts have made similar findings in cases involving the

managed care industry. See Pettenato, 425 F. Supp. at 282-83; Deakin, 328 F.R.D. at 433-34.

         Finally, it is important to note the limitations of this finding. The Court’s finding will only

conditionally certify the putative class and authorize notice. An accompanying Order will issue to

allow for a limited period of collective action discovery, direct the parties to confer regarding the final

collective action notice, and delay further scheduling and dispositive motions until the closure of the

opt-in period. Defendants will have an opportunity to move to decertify the class, at which point

Plaintiffs will bear a heightened evidentiary burden, and brief, broad declarations may not suffice.

D. Defining the Putative Class

         Plaintiffs’ Memorandum in Support describes the proposed class as “All individuals employed

by Defendant[s] as Care Management Employees in the last three years who were paid a salary and

were classified as exempt from overtime.” (Pls.’ Mem. Supp. at 4.) The Court will adopt this class

definition but seeks to clarify which employees fit within the “Care Management Employees”

definition. Pulling from the Plaintiffs’ briefs, the Court finds this putative class to be as follows for

the purposes of conditional certification:

         “Care Management Employees” are defined as non-clinical, non-managerial
         employees that perform utilization review and/or case management duties including
         collecting information to document insured individuals’ medical circumstances (data
         collection); inputting that information into Defendants’ computer system (data entry);
         using established guidelines to maximize utilization of plan resources through the
         application of predetermined criteria (utilization management); coordinating care by
         arranging appointments and referrals and obtaining necessary authorizations from
         individuals (care coordination); educating members about their health plan (plan
         education); and other similar work. 12 “Care Management Employees” does not
         encompass the “Clinical Claims Reviewer” position. 13 Additionally, individuals who
         were eligible to participate in the settlement of Brunty v. Optima Health Plan, et al.,
         Case No. 2:19-cv-255, are not “Care Management Employees.” 14



12
   (See Pls.’ Mem. Supp. at 1-4.)
13
   (See Pls.’ Reply at 2.)
14
   (See Am. Compl. ¶ 51.)
                                                    14
Case 2:20-cv-00192-RCY-LRL Document 33 Filed 03/29/21 Page 15 of 15 PageID# 330



                                         IV. CONCLUSION

       At this preliminary stage in the litigation, the Court finds that Plaintiffs have made a sufficient

showing that they are similarly situated to the putative class of “Care Management Employees” such

that conditional certification of a collective action under the Fair Labor Standards Act is warranted.

The Court will order the parties to jointly draft a proposed notice. The Court will set forth a process

for notifying potential plaintiffs of the opportunity to opt-in to the litigation, and will set parameters

for the opt-in period. For the reasons stated above, the Motion for Conditional Certification will be

GRANTED.

       An appropriate Order shall issue.



Richmond, Virginia
Date: March 29, 2021




                                                   15
